[Cite as In re Resignation of Leone, ___ Ohio St.3d ___, 2020-Ohio-2997.]




                            IN RE RESIGNATION OF LEONE.
  [Cite as In re Resignation of Leone, ___ Ohio St.3d ___, 2020-Ohio-2997.]
Attorneys at law—Resignation with disciplinary action pending—Gov.Bar R.
        VI(11)(C).
       (No. 2020-0422—Submitted April 8, 2020—Decided May 19, 2020.)
                 ON APPLICATION FOR RETIREMENT OR RESIGNATION
                          PURSUANT TO GOV.BAR R. VI(11).
                                ____________________
        {¶ 1} Donald Patrick Leone, Attorney Registration No. 0000154, last
known address in Poland, Ohio, who was admitted to the bar of this state on April
30, 1976, submitted an application for retirement or resignation pursuant to
Gov.Bar R. VI(11). The application was referred to disciplinary counsel pursuant
to Gov.Bar R. VI(11)(B). On March 24, 2020, the Office of Attorney Services filed
disciplinary counsel’s report, under seal, with this court in accordance with
Gov.Bar R. VI(11)(B)(2).
        {¶ 2} On consideration thereof, it is ordered by the court that pursuant to
Gov.Bar R. VI(11)(C), the resignation as an attorney and counselor at law is
accepted as a resignation with disciplinary action pending.
        {¶ 3} It is further ordered and adjudged that from and after this date all
rights and privileges extended to respondent to practice law in the state of Ohio be
withdrawn, that henceforth respondent shall cease to hold himself forth as an
attorney authorized to appear in the courts of this state, and that respondent shall
not attempt, either directly or indirectly, to render services as an attorney or
counselor at law to or for any individuals, corporation, or society, nor in any way
perform or seek to perform services for anyone, no matter how constituted, that
                             SUPREME COURT OF OHIO




must by law be executed by a duly appointed and qualified attorney within the state
of Ohio.
       {¶ 4} It is further ordered that respondent desist and refrain from the
practice of law in any form, either as principal or agent or clerk or employee of
another, and hereby is forbidden to appear in the state of Ohio as an attorney and
counselor at law before any court, judge, board, commission, or other public
authority, and hereby is forbidden to give another an opinion as to the law or its
application or advise with relation thereto.
       {¶ 5} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C). If employed pursuant to Gov.Bar R. V(23),
respondent shall refrain from direct client contact except as provided in Gov.Bar R.
V(23)(A)(1) and from receiving, disbursing, or otherwise handling any client trust
funds or property.
       {¶ 6} It is further ordered that respondent shall not enter into an
employment, contractual, or consulting relationship with an attorney or law firm
with which respondent was associated as a partner, shareholder, member, or
employee at the time respondent engaged in the misconduct that resulted in this
acceptance of respondent’s resignation with discipline pending.
       {¶ 7} It is further ordered that respondent shall surrender respondent’s
certificate of admission to practice to the clerk of the court on or before 30 days
from the date of this order and that respondent’s name be stricken from the roll of
attorneys maintained by this court.
       {¶ 8} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order the




                                          2
                                  January Term, 2020




Lawyers’ Fund for Client Protection awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of that award.
        {¶ 9} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
        {¶ 10} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s resignation and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel, also
notify the clients to seek legal services elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
        {¶ 11} 2. Regardless of any fees or expenses due, deliver to all clients being
represented in pending matters any papers or other property pertaining to the client
or notify the clients or co-counsel, if any, of a suitable time and place where the
papers or other property may be obtained, calling attention to any urgency for
obtaining such papers or other property;
        {¶ 12} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in the possession
or control of respondent;
        {¶ 13} 4. Notify opposing counsel or, in the absence of counsel, the adverse
parties in pending litigation of respondent’s disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 14} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 15} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of




                                             3
                             SUPREME COURT OF OHIO




service of the notices required herein, and setting forth the address where
respondent may receive communications; and
       {¶ 16} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 17} It is further ordered that on or before 30 days from the date of this
order, respondent shall surrender the attorney-registration card for the 2019/2021
biennium.
       {¶ 18} It is further ordered that until such time as respondent fully complies
with this order, respondent shall keep the clerk and disciplinary counsel advised of
any change of address where respondent may receive communications.
       {¶ 19} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and timeliness
of filings. All case documents are subject to Sup.R. 44 through 47, which govern
access to court records.
       {¶ 20} It is further ordered that service shall be deemed made on respondent
by sending this order and all other orders in this case to respondent’s last known
address.
       {¶ 21} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       FISCHER, J., dissents, with an opinion.
                               _________________
       FISCHER, J., dissenting.
       {¶ 22} Respectfully, I dissent. Because the report prepared by disciplinary
counsel under Gov.Bar R. VI(11)(B) in this case is sealed and I therefore cannot




                                          4
                                January Term, 2020




discuss the facts, this dissenting opinion is not case-specific. Rather, I write in
general terms to highlight my concerns with this court’s common practice of
accepting applications to resign when there is discipline pending.
I. The Troubling Aspects of Routinely Accepting Applications to Resign with
                                Discipline Pending
       {¶ 23} This case involves an application to resign with discipline pending.
In recent years, this court has accepted an average of about 15 of these resignations
a year, with this court accepting 20 resignations with disciplinary action pending in
2015, 19 in 2016, 12 in 2017, 14 in 2018, and 12 in 2019.
       {¶ 24} To me, these cases present this court with some of the most difficult
questions that it faces in the area of attorney discipline. Others might see them as
easy, in that an attorney who resigns from the practice of law is no longer a threat
to cause harm to the public—see, e.g., Disciplinary Counsel v. Edwards, 134 Ohio
St.3d 271, 2012-Ohio-5643, 981 N.E.2d 857, ¶ 19 (recognizing that the primary
purpose of our attorney-discipline system is to protect the public). These cases
remain unusually difficult to me because of problems within the system we have
established for ourselves—that is for the members of the bench and bar—in this
court’s regulating of the practice of law in Ohio.
       {¶ 25} The Supreme Court of Ohio has the clear and full constitutional
power to administer and regulate the practice of law in this state. Our state
Constitution confers “original jurisdiction” upon this court over “[a]dmission to the
practice of law, the discipline of persons so admitted, and all other matters relating
to the practice of law.” Ohio Constitution, Article IV, Section 2(B)(1)(g). Because
this court alone determines how all matters regarding the practice of law will be
administered and regulated in Ohio, we could create a better system to deal with
the following troubling aspects inherent in the practice of accepting resignations
while discipline is pending.




                                          5
                            SUPREME COURT OF OHIO




                                A. Transparency
       {¶ 26} First, these resignation-with-discipline-pending cases are the
epitome of antithetical examples that are contrary to the concept that state
government should be as transparent as reasonably possible. These cases are
“sealed” proceedings, and neither the public nor the bench and practicing bar have
any idea what has occurred in these cases. As numerous as these cases are, this
lack of transparency is a problem when an application to resign with discipline
pending is accepted.
       {¶ 27} Allowing these types of resignations closes off information from the
public, a factor that must be weighed in the calculation of the cost-benefit for
accepting a resignation with discipline pending. For example, assume for the sake
of argument that an investigation has uncovered evidence of possible criminal
conduct. While disciplinary counsel and the grievance committees have some
obligations to turn over such information to local law-enforcement authorities, see
Gov.Bar R. I(13)(D)(2) and V(8)(A)(1)(c), is this the type of information that this
court should be hiding from the public?
       {¶ 28} This factor must also be considered when weighing the decision
whether to accept a resignation with discipline pending. For local law enforcement
may not be inclined, or not have time or resources, to deal with a lawyer’s
malfeasance. It is possible the local law-enforcement authorities would feel that
the resignation is enough of a “punishment” or sanction for the attorney’s
misbehavior. Under those conditions, the resigning attorney would just move on
to some other occupation and the public would never know of that now-resigned
attorney’s criminal-like conduct. Should our court be a party to this? Given that
the citizens of Ohio gave this court plenary power over the admission and practice
of law in the state of Ohio, should we not be doing a better job of notifying the
public of such poor behavior by an attorney licensed by this court?




                                          6
                                January Term, 2020




                         B. The Inefficiency of the System
       {¶ 29} Second, one of the superficial arguments in favor of accepting these
resignations is based upon the fact that a disciplinary investigation, hearings, and a
decision from this court can take a long time. The logic of this argument is that by
getting the lawyer out of the legal system sooner rather than later, there is a net
benefit to the public. At a superficial level, that argument is true; however, it is
true only because we have created a system in which it takes much, much too long
to resolve an attorney-discipline case.
       {¶ 30} On average, a typical case in which a grievance is filed with
disciplinary counsel, a formal complaint is filed after an investigation, and the
respondent lawyer objects to the report and recommendation from the Board of
Professional Conduct to the Ohio Supreme Court takes nearly 1,000 days to resolve.
See Report and Recommendations of the Supreme Court of Ohio Task Force on the
Ohio Disciplinary System (September 2019) at 20-23 (370 days for investigation of
grievance before filing of formal complaint, approximately 282 days from
certification of complaint to board disposition, and 341 days from filing with this
court to final disposition). This is a ridiculous amount of time. Indeed, murder
cases are often indicted and tried in less time.
       {¶ 31} If our disciplinary system were more efficient and swifter, this
argument would be far less compelling. We, the court, can alter that system. In
fact, proposals are pending to try to do just that. See id. at 19, 20-26. Barring any
alterations, however, our disciplinary process causes us to impose nontransparent
discipline, effectively through a forced resignation, because we have a system that
takes too long. In other words, we have created the very reason that essentially
forces this court to grant a “plea deal” for these “hidden” ethical violations that
have harmed the public. That is quite a circular argument in favor of accepting
these resignations.




                                          7
                             SUPREME COURT OF OHIO




                                C. Client Restitution
       {¶ 32} Third, there is the issue of money and its related issue of restitution.
Many of these resignation-with-discipline-pending cases have within them strong
allegations of money still owed by the resigning attorney to former clients. Some
of this money owed comes through attorney fees taken for work not done and/or
fiduciary violations in moneys taken from estates and settlements, as well as funds
improperly taken out of client trust accounts. Again, the superficial argument is
that the resignation is better for the public, because the sooner the resignation is
accepted, the sooner the harmed clients can obtain restitution via applications to the
Lawyers’ Fund for Client Protection (“the Fund”).
       {¶ 33} This Fund was established as the Clients’ Security Fund in 1985.
See The Supreme Court of Ohio Lawyers’ Fund for Client Protection Annual
Report (2019) at 1. As of its 2019 annual report, this Fund has compensated poorly
treated clients of Ohio lawyers to the tune of more than $24 million. Id. According
to its recent annual reports, in the three years that I have been a member of this
court, the Fund has reimbursed claims totaling nearly $2 million. In those three
years, the Fund incurred administrative costs totaling approximately $1.25 million.
This is an excellent, important, and upward-lifting program put together by this
court, supported by the lawyers of Ohio through their attorney-registration fees, for
the benefit of the public.
       {¶ 34} Applications to recover from the Fund must be presented within one
year of the occurrence or discovery of the loss, and the maximum recovery by any
single claimant is limited to $75,000. Gov.Bar R. VIII(3)(C) and (5). Again, there
are proposals pending to alter that system, and that is a good thing.
       {¶ 35} However, the Fund’s current rules and regulations—a system that
this court can change—contribute to an unnecessary leaning by members of this
court in favor of the arguments to accept these resignations with discipline pending.
Because this compensation system is based upon funds supplied by the lawyers of




                                          8
                                January Term, 2020




Ohio—and no one else—along with some interest, there must be some limitations
on the payouts, as the lawyers of Ohio cannot underwrite all losses caused by
miscreant lawyers. But consider a scenario in which an attorney is liable to the
client for more than $100,000 or even more than $1 million. In either case, the
compensation available to the client under the Fund is capped at $75,000. What
about a settlement in a personal-injury case for $300,000? Even if the client was
entitled to two-thirds of the settlement and the resigning lawyer took all the money,
the client could receive only $75,000 from the Fund, when the client would instead
need to receive $200,000 in order to be made whole.
       {¶ 36} One might suggest that we could increase the amount of money in
the Fund by increasing the $350 per biennium lawyer-registration fee upon which
the Fund relies. In my view, however, it would be unfair to increase that registration
fee at this time, even for a program that does so much good and is handled so well
by the individuals who administer it.
       {¶ 37} Another method of providing restitution to a wronged client would
be to require the lawyer, or former lawyer, who was responsible for the loss to
reimburse the client. The current discipline system, however, does not permit this
court to condition our acceptance of a resignation with discipline pending by
requiring the resigning lawyer to make restitution before the resignation can take
place. The decision by the justices of this court on a request to resign with
discipline pending is a basic accept or deny, i.e., we are limited to making a “yes”
or “no” decision.    This court could change that rule under its constitutional
authority. By not doing so, this court again creates its own unnecessary rationale
for accepting a nontransparent resignation of an attorney with discipline pending.
       {¶ 38} In one of the strangest parts of these cases, this court is confidentially
informed of possible restitution amounts still owing to clients and beneficiaries due
to breaches of fiduciary duties of some of the resigning lawyers in the reports
submitted by disciplinary counsel under Gov.Bar R. VI(11)(B). Yet this court is



                                          9
                            SUPREME COURT OF OHIO




never informed in those same reports of the potential resigning lawyer’s financial
situation. This court, then, must decide to deny or to accept the resignation with
possible discipline pending without having all of the necessary information to make
an informed decision. While this court knows whether there is a legitimate
argument regarding needed restitution, the court is unaware of whether the
resigning attorney has access to funds to make some or all of that restitution. We
could require that an attorney who wishes to resign must provide financial
information to allow us to determine if the resignation should be denied for a lack
of the ability to make restitution, but we do not. Once again, we have created,
within our own disciplinary system, a system that favors these resignations with
discipline pending by tilting the scale in favor of accepting the resignations. And
despite the fact that we have the authority to change that system, we have not done
so.
       {¶ 39} An argument for not changing the current system is that this court
should continue to accept these resignations without ordering restitution (or accept
the resignations, even if restitution should be provided) because the Ohio Attorney
General can always sue to recover those moneys on behalf of the Fund. But while
the Fund has paid out nearly $2 million in claims during the three years I have been
on this court, the Fund’s recent annual reports indicate that the Attorney General’s
office has returned to the Fund less than $85,000 during that time. That is a ratio
of about $1 dollar returned by the Attorney General’s office for every $23 paid by
the Fund.
       {¶ 40} I am not critical of the Ohio Attorney General’s office, as I recognize
that there are likely many reasons that this number is so low and that these reasons
may be outside of the control of that office, whether they may be the inability to
recover fees from very many resigned attorneys or simply because other matters
take higher priority. Nevertheless, these numbers show that this argument in favor
of accepting resignations with discipline pending—the argument that we should




                                         10
                                January Term, 2020




continue this practice because the Ohio Attorney General can collect restitution
owed—is not a strong argument at all and is superficial at best.
                             D. Inappropriate Timing
       {¶ 41} Fourth and finally, there is a related issue regarding when the
resignation with discipline pending is requested. One of the arguments in favor of
accepting these resignations is that every resignation that is accepted will save the
disciplinary system resources, including the time of the volunteer lawyers on the
certified grievance committees. There are three phases to the disciplinary process:
investigation, the Board of Professional Conduct’s review, and the Ohio Supreme
Court’s review. If this court allowed these types of resignations to be made only
during the first phase of the disciplinary process, the investigative phase, then the
argument that accepting these types of resignations saves time and resources might
be true in certain instances. For example, if the resignation request is filed at the
beginning of the investigation, then there might be some substantial savings in
resources.
       {¶ 42} But, on the other hand, if the resignation request is filed during a
later stage, such as while the board determines whether there is probable cause,
there is a real question as to what resources are actually being saved, because by
that time the investigators should have uncovered documents, interviewed
witnesses, and put together the case that disciplinary counsel or the grievance
committee believes will show by clear and convincing evidence—which is not a
low standard—that it will prevail against the respondent lawyer.
       {¶ 43} Admittedly, even if the resignation occurs later, some resources will
always be saved. But are the savings at later points in the process so material as to
outweigh the hiding of the unethical behavior by the lawyer from the public as well
as the practicing bar and bench? I would say that such savings are nominal.




                                         11
                             SUPREME COURT OF OHIO




                                  II. Conclusion
       {¶ 44} Based upon the arguments and issues raised above (which may or
may not apply to this specific case), I respectfully dissent and would not accept the
resignation with discipline pending in this case. I also invite my colleagues on this
court, as well as members of the bench and bar, to consider whether we should
revisit our practices and procedures related to the acceptance of resignations with
discipline pending.
                               _________________




                                         12